﻿Let me congratulate you, Sir,
on your election to the presidency of the General
Assembly at its fifty-eighth session. I am confident that
your leadership as well as your vast political and
diplomatic experience will successfully carry us
through this session. We extend to your predecessor, Mr.
Jan Kavan, our sincere appreciation for the excellent
manner in which he guided the work of the General
Assembly at its fifty-seventh session, which just ended.
Our meeting today is overshadowed by the death
of Special Representative Sergio Vieira de Mello and
of 22 other United Nations workers, who were killed in
the line of duty in Baghdad on 19 August 2003.
I join my colleagues in extending my personal
condolences and those of my Government and of the
people of Zimbabwe to Secretary-General Kofi Annan
and the bereaved families. Against this tragedy and the
inauspicious developments in Iraq, we cannot allow
ourselves to treat this session as merely routine. At the
heart of the tragedy in that nation is the unprecedented
assault on the ethic and function of multilateralism in
world affairs represented by the Security Council, the
only guarantor of global peace, order and security.
Some powerful Western nations, led by the
Government of the United States of America and the
Government of Britain, went into a war of unclear
objectives in the face of clear opposition from the rest
of the world, and, as we now know, with clear
opposition from their own people as well.
It was and remains an unjust, illegitimate war —
unjust to the extent that it was founded and prosecuted
on false words; illegitimate to the extent that it was not
sanctioned by the United Nations and has transformed
itself into an effective occupation of a sovereign
people.
There can never be world peace under conditions
of foreign invasion and occupation. There can never be
world security and order when naked power suspends,
and substitutes with unilateralism, the hallowed
principle of multilateralism, on the basis of which we
have made, kept, preserved and expanded peace since
the Second World War. We tell the General Assembly
that as a people from a continent that has suffered a
similar fate in recent history; indeed, as a people who
had to overthrow foreign imperial occupation through
costly struggles.
2

It is a strange logic that the Iraqis pay for a bad
president, a bad government and a bad war by
occupation and loss of their sovereignty. Let us state
here quite clearly to both Britain and the United States
that the Iraqi people must have the sovereign right to
determine the affairs of their country restored
immediately. Like all peoples of the world, their love
for freedom and self-rule is just as strong and just as
deep as their hatred for bad leadership and bad
government. Like all peoples of the world, they are
unwilling to be occupied and governed by a foreign
coalition, however willing and powerful it may be. No
people want that, and we of Africa know it.
We must reject the present road map of naked
unilateralism for consent-oriented statecraft in world
affairs. What is the future of the world without the
United Nations? We hope the coalition that willingly
went to war with Iraq without Security Council
sanction is now willing to admit that defeating others is
not always the same as winning peace and that wars are
ended not by proclamations, but by just settlements.
Indeed, we hope that they have learned from their
costly mistakes and are willing to let the United
Nations reassert its authority in the broader search for
peace and security in Iraq.
If we are to overcome crises that could result in
calamitous wars and social breakdowns, and to achieve
peace and stability with justice, we need humane global
governance under the leadership of the United Nations,
as distinct from a unilateral global state and
government. Only that type of governance can make
and build peace, and indeed keep peace for mankind.
Let it not be said that Zimbabwe enjoys
criticizing the United States and Britain for the sake of
criticism. Our criticisms are founded on sound,
fundamental principles. Let it not be forgotten that
Zimbabwe was in the chair when the Security Council
authorized the first Gulf War. We stood firmly then by
the United Nations and the countries, including the
United States and Britain, that removed Iraq from
Kuwait. We did so on the basis that expansionism and
occupation of a sovereign country and people cannot be
right, can never be just and warranted under any
circumstances. We admired the deployment of power to
just ends, under the auspices of the United Nations. It
is the absence of the same ingredients that explains our
indignation and our sharp censure of the so-called
coalition of the willing that does not seem to recognize
that both the Iraqis and the world are unwilling to
sanction the means employed and the end achieved.
The inadequacies of existing international
institutions in dealing with present challenges is a sad
testimony to their flawed foundational conceptions
amidst changing circumstances. We have anachronistic
institutions relying too comfortably on traditional
norms to address new challenges. Decades after the
defeat of Nazi Germany, does the world still need to
rely on a system founded on the principle of rewarding
the allied Powers for defeating Nazi Germany and
thereby bringing post-world war peace?
At its foundation, the United Nations collective
system allowed two classes of response. If a minor
Power committed aggression and there was unanimity
among the five permanent members of the Security
Council, a collective response could follow. However,
if a permanent member was opposed to such action it
could use its veto. In historical terms, that approach
represents the institutionalization of a particular form
of world order, namely, the immediate post-1945 world
order, which sought to reward and empower the allied
Powers as the only competent stewards of world peace.
But the world has changed a great deal since then. Just
as many new nations have emerged since then, the
allied Powers have also evolved in ways that easily
make them actors of injustice, and therefore threats to
world peace. Global power is now unipolar.
The reality today is that we cannot treat the
United Nations system as given. The institutional
arrangements in place were relevant only for a
specified period, and must inevitably be adapted,
transformed or even radically modified as material
circumstances have changed and prevailing meanings,
practices and purposes have been challenged by new
inter-subjective voices. In today’s unipolar world, what
can the Security Council do to one of its permanent
members whose actions threaten world peace?
At a time when citizens everywhere are pressing
for a greater say in national governance, it is
imperative for us as heads of State and Government to
seek, in turn, a fairer representation through the
democratization of multilateral organizations such as
the United Nations, the Bretton Woods institutions and
the World Trade Organization. What is good for the
goose must surely be good for the gander. The present
autocracy in global governance must be challenged
stoutly so that all nations, big or small, have an equal
3

say and equal power in the way in which we govern
world affairs.
The Security Council just has to democratize, and
that means re-examining its composition and the way
in which power is distributed, and therefore exercised,
within that crucial body. I am happy that the Secretary-
General’s current report entitled “Implementation of
the United Nations Millennium Declaration”, is in
agreement with our concerns that
“The composition of the Security Council —
unchanged in its essentials since 1945 — seems
at odds with the geopolitical realities of the
twenty-first century.” [A/58/323, para. 96]
In the light of that stark reality, it is evident that the
decisions of the Security Council, which have a decisive
impact on events in the real world, increasingly lack
legitimacy in the eyes of the developing world.
Even the International Monetary Fund (IMF) and
the International Bank for Reconstruction and
Development, popularly known as the World Bank,
whose raison d’être was to provide assistance to the
developing world, have succumbed to the whims and
caprices of the major Powers. The Bretton Woods
institutions, in their current form and practice, are
designed to deny developing countries the capacity to
chart their independent developmental path. The
extraneous conditionalities of the Bretton Woods
institutions, imposed by the powerful countries for the
qualification or disqualification of beneficiaries, are
intended to further the national interests of the big
Powers and to justify wanton interference in the affairs
of small nations.
Is it not a baffling irony that a small country like
Zimbabwe, which, after it responded positively to a
distress call by a neighbour suffering aggression —
even by United Nations reckoning — was deemed
ineligible to access IMF and World Bank funding for
the very reason of having gone to the rescue of that
neighbour? One hopes that the new, recent realization
by the World Bank that land reforms are at the heart of
poverty eradication mark the beginning of a new
outlook on its part.
Notwithstanding that determined and resolute
attempt at frustrating our land-reform programme, the
fast-track phase through which we reasserted our
sovereign right over our land as a principal resource is
largely concluded, and is now yielding tangible
benefits to the vast majority of our people. There is a
new sense of empowerment, yielding a happy sense of
ownership, which has brought thousands upon thousands
of hitherto marginalized families back into the economic
mainstream. Zimbabwe’s National Economic Revival
Programme gives clear priority to agriculture as the
engine for economic revival and growth. We are
forging ahead on the basis of our own efforts and
support from nations of good will. We are determined to
move on and succeed. A land review committee recently
set up by my Government to assess the whole reform
programme has now submitted its findings, which will
help us in mapping the way forward to achieve
sustainable development in the agricultural sector, in
line with the criteria and objectives we set ourselves.
In the area of world trade, Zimbabwe believes in
a multilateral trading system that serves well all
members of the trading nations. It is therefore a matter
of some grave regret that the developing countries of
the South and those of the developed North could not
reconcile their differences, and thus rendered
inconclusive the Cancún mid-term review of the World
Trade Organization’s (WTO) Doha Development
Agenda. We in the South were right to reject the
so-called new issues that the North insisted be
negotiated first. We urge the North to engage in honest
negotiations and to desist from trying to use the WTO
forum for hegemonic ends.
Zimbabwe and other countries in the subregion
continue to grapple with the effects of the HIV/AIDS
scourge. To combat the epidemic, my Government has
declared HIV/AIDS a national emergency. We have
embarked on a national programme of prevention, the
highlight of which consists of mass mobilization to
deepen awareness and understanding of the disease. As
a result of that campaign, our infection rate in the
sexually active 15 to 49 age group has come down
from 35 per cent to 24 per cent. Through our national
efforts, the AIDS levy has to date raised $8 billion.
That money is being distributed through a
decentralized structure that ensures accessibility right
down to the village level. We call upon the
international community to complement our efforts.
The situation in the Middle East remains grave
and troubled. A conflict that is quite costly on both
sides of the divide continues unabated, with the only
response from the international community coming by
way of episodic judgements that maldistribute blame
on the basis of individual national interests. Especially
4

wrong is the belief that settlement can come only through
ostracizing and even eliminating the leadership of the
Palestinian people. Assassinations and extrajudicial
killings must be rejected as a formula for peace.
Zimbabwe welcomes the measures adopted by the
Security Council aimed at strengthening the peace process
in the Democratic Republic of the Congo. We are
encouraged by the increase, under a Chapter VII mandate,
of the force levels of the United Nations Organization
Mission in the Democratic Republic of the Congo, as
well as by the imposition of a 12-month arms embargo
over areas in the troubled eastern part of the Congo.
We also urge the international community to rally
behind the peace initiative of the Economic Community
of West African States aimed at bringing peace to Liberia.
The transition to peace in Liberia has confirmed that, with
international goodwill and support, African solutions to
African problems are possible. To strengthen the peace
process, we call upon the international community to
address the humanitarian crisis facing the Liberian
people as a result of a debilitating civil war.
My country remains committed to playing a
positive role in peacekeeping efforts carried out under
the auspices of the United Nations. Indeed, we have so
far played our part fully and magnificently.




